


Exhibit 10.2

 

[g234782kii001.jpg]

 

March 1, 2016

 

Adam Thackery

27 Spring Brook Road.

Morristown, NJ 07960

 

Dear Adam:

 

This letter agreement (the “Agreement”) will confirm the terms of your
employment with Universal American Corp. (the “Company”) and/or its
subsidiaries. Reference is made to Employment Agreement dated as of September 8,
2008 between you and the Company (the “Original Agreement”).  The parties agree
that effective as of the date hereof, the Original Agreement shall be terminated
and of no force and effect and shall be replaced with this Agreement.  Such
terms `and conditions are as follows:

 

1. Position and Responsibilities.  You will serve in the position of SVP, Chief
Financial Officer and be considered a Tier 1 Officer.  You will report to the
Company’s Chief Executive Officer Richard Barasch, and assume and discharge such
responsibilities as are commensurate with such position as your manager may
direct.  During your employment with the Company, you shall devote your
full-time attention to your duties and responsibilities and shall perform them
faithfully, diligently, and completely.  In addition, you shall comply with and
be bound by the operating policies, procedures, and practices of the Company
including, without limitation, the Company’s Code of Conduct and Business
Ethics, that are in effect during your employment.

 

2. Compensation.

 

a)                         In consideration of your services, your annual base
salary will be $330,000 and, effective April 1, 2016 will increase to $350,000
(“Base Salary”), payable in accordance with the Company’s prevailing payroll
practices.

 

b)                         You will be eligible to receive a target cash bonus
of 60% of your Base Salary, the amount of which shall be determined at the
Company’s sole discretion.  Annual target bonus payouts are based on both
individual and Company performance, and will be paid in accordance with the
Company’s bonus plan and you must be an employee of the Company on the date
bonuses are paid in order to receive any bonus.

 

3. Other Benefits.  You will be entitled to receive the standard employee
benefits made available by the Company to its employees to the full extent of
your eligibility. You shall be entitled to 20 Paid Time Off (PTO) days per year
consistent with the Company’s PTO policy, as such amount may be increased
pursuant to the PTO policy based on tenure with the Company.   During your
employment, you shall be permitted, to the extent eligible, to participate in
any group medical, dental, life insurance and disability insurance plans, or
similar benefit plan of the Company that is available to its employees
generally.  Participation in any such plan shall be consistent with your rate of
compensation to the extent that compensation is a determinative factor with
respect to coverage under any such plan.  The Company shall reimburse you for
all reasonable expenses actually incurred or paid by you in the performance of
your services on behalf of the Company, upon prior authorization and approval in
accordance with the Company’s expense reimbursement policy in effect at any
given time.

 

Initial:

 

 (Company Rep)

 

 (Employee)

 

--------------------------------------------------------------------------------


 

4. [Intentionally Deleted]

 

5. Work Location.  Your principal place of employment shall be the Company’s
offices in White Plains, NY.  You acknowledge that you shall be required to
travel in connection with the performance of your duties.

 

6. Conflicting Employment.  You agree that, during your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

 

7. At-Will Employment.  You acknowledge that your employment with the Company is
for an unspecified duration that constitutes at-will employment, and that either
you or the Company can terminate this relationship at any time, for any lawful
reason, with or without cause and with or without notice.

 

8. Termination.  Notwithstanding any other provision of this Agreement, in the
event of your termination:

 

(a)           By the Company for Cause or Resignation by you without Good
Reason.

 

(i)            Your employment may be terminated by the Company for Cause (as
defined in Section 8(a)(ii)) or you by resignation without Good Reason (as
defined in Section 8(c)).

 

(ii)           For purposes of this Agreement, “Cause” shall mean (A) your
willful and continued failure to substantially perform the duties of your
position or breach of material terms of this Agreement, after written notice
(specifying the details of such alleged failure) and a reasonable opportunity to
cure; (B) any willful act or omission which is demonstrably and materially
injurious to the Company or any of its subsidiaries or affiliates; or
(C) conviction or plea of nolo contendere or no contest to a felony or other
crime of moral turpitude (or having adjudication withheld).

 

(iii)          If your employment is terminated by the Company for Cause, or if
you resign without Good Reason, you will be entitled to receive (A) any accrued
but unpaid Base Salary through the date of such termination, (B) the opportunity
to exercise vested stock options for 90 days following the date of such
termination and (C) any accrued but unpaid compensation and employee benefits,
if any, as to which you may be entitled under the employee compensation and
benefit plans of the Company.  Following such termination of your employment by
the Company for Cause or your resignation without Good Reason, except as set
forth in this Section, you shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, all of your
unvested Restricted Shares and unvested Options and any other unvested equity or
equity-based awards (unless the applicable award agreement provides otherwise)
shall be forfeited upon any termination of employment, whether pursuant to
Section 8(a), 8(b) or 8(c) hereof.

 

(b)           Disability or Death.

 

(i)            Your employment will terminate (A) upon your death and (B) if you
become physically or mentally incapacitated for a period of indefinite duration
and are therefore unable for a period of six (6) consecutive months or for an
aggregate of eight (8) months

 

Initial:

 

 (Company Rep)

 

 (Employee)

 

2

--------------------------------------------------------------------------------


 

in any twelve (12) consecutive month period to perform your duties (such
incapacity is hereinafter referred to as “Disability”). Any question as to the
existence of your Disability to which you and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to you and the Company. If you and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.

 

(ii)           Upon termination of your employment hereunder for death or
Disability, you or your estate (as the case may be) shall be entitled to receive
(A) any accrued but unpaid Base Salary through the end of the month in which
such termination occurs, (B) a pro rata portion of any Bonus that you would have
been entitled to receive pursuant to Section 2(b) above in such year based upon
the percentage of the calendar year that shall have elapsed through the date of
your termination of employment, payable when such Bonus would have otherwise
been payable had your employment not terminated, (C) the opportunity to exercise
vested stock options and your stock options scheduled to vest during the year
following such termination, for one year following such termination, (D) any
accrued but unpaid compensation and employee benefits, if any, as to which you
may be entitled under the employee compensation and benefit plans of the
Company. Following such termination of your employment due to death or
Disability, except as set forth in this Section, you will have no further rights
to any compensation or any other benefits under this Agreement.

 

(c)           By the Company without Cause or Resignation for Good Reason.

 

(i)            Your employment hereunder may be terminated by the Company
without Cause or by your resignation for Good Reason.

 

(ii)           For purposes of this Agreement, “Good Reason” shall mean:

 

(A)          assignment of duties materially inconsistent with your position;

 

(B)          any reduction in your Base Salary;

 

(C)          failure of any successor to all or substantially all of the
business of the Company to assume this Agreement to the extent such Agreement
does not otherwise transfer by operation of law; or

 

(D)          any material breach of the Agreement by the Company.

 

(iii)          If your employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if you resign for Good Reason,
you will be entitled to receive (v) within 30 business days after such
termination, any accrued but unpaid Base Salary through the date of termination,
(w) within 30 business days after such termination, any unpaid Bonus for the
fiscal year prior to termination, (x) within 30 business days after such
termination, a lump sum payment equal to 1.0x your Base Salary, (y) continued
coverage under the Company’s welfare benefit plans available to senior
executives for a period of twelve (12) months or comparable coverage for such
period and (z) any accrued but unpaid compensation and employee benefits, if
any, as to which you may be entitled under the employee compensation and benefit
plans of the Company.

 

Initial:

 

 (Company Rep)

 

 (Employee)

 

3

--------------------------------------------------------------------------------


 

(iv)          If your employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if you resign for Good Reason
within 12 months after a Change in Control (as defined below), you will be
entitled to receive, in addition to your entitlements in (iii) above (w) within
30 business days after such termination, an additional lump sum payment equal to
0.5x of your Base Salary and (x) continued coverage under the Company welfare
benefit plans available to senior executives for an additional six (6) month
period and (y) the value of full vesting of the unvested portion of your account
balance under the Company’s 401(k) plan.

 

(v)           For purposes of this Agreement, “Change in Control” shall mean:

 

(A)          any Person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d), and shall include a “group” as defined in Section 13(d)) (other
than the Company, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company immediately prior to the
occurrence with respect to which the evaluation is being made in substantially
the same proportions as their ownership of the common stock of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made) becomes the Beneficial Owner (as defined in Rule 13d-3 of the
Exchange Act) (except that a Person shall be deemed to be the Beneficial Owner
of all shares that any such Person has the right to acquire pursuant to any
agreement or arrangement or upon exercise of conversion rights, warrants or
options or otherwise, without regard to the sixty day period referred to in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company or any Significant Subsidiary (as defined below), representing 40% or
more of the combined voting power of the Company’s or such Significant
Subsidiary’s then-outstanding securities and is the largest shareholder of the
Company;

 

(B)          during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a Person who has entered into an agreement with the
Company to effect a transaction described in clause (A), (C), or (D) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation, or
partnership, group, associate or other entity or Person other than the Board ,
cease for any reason to constitute at least a majority of the Board;

 

(C)          the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the

 

Initial:

 

 (Company Rep)

 

 (Employee)

 

4

--------------------------------------------------------------------------------


 

Company or a Significant Subsidiary outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation;

 

(D)          the Company disposes of all or substantially all of the
consolidated assets of the Company (other than such a sale or disposition
immediately after which such assets will be owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company immediately prior to such sale or
disposition) in which case the Board shall determine the effective date of the
Change in Control resulting there from.

 

(d)           Notice of Termination. Any purported termination of employment by
the Company or by you (other than due to your death) shall be communicated by
written Notice of Termination to the other party.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.

 

(e)           Release Condition.  Notwithstanding any other provision of this
Agreement to the contrary, you acknowledge and agree that any and all severance
payments and benefits, other than payment of any accrued but unpaid Base Salary
through the date of such termination and any accrued but unpaid compensation and
employee benefits as to which you may be entitled under the employee
compensation and benefit plans of the Company, are conditioned upon and subject
to your execution of a separation agreement and general waiver and release of
claims in the form attached hereto as Exhibit A (the “Release”), except for such
matters covered by provisions of this Agreement which expressly survive the
termination of this Agreement, which Release must be delivered and not revoked
within fifty-five (55) days following your termination of employment (the
“Release Condition”).  Payments and benefits of amounts which do not constitute
nonqualified deferred compensation and are not subject to Section 409A (as
defined below) shall commence five (5) days after the Release Condition is
satisfied and payments and benefits which are subject to Section 409A shall
commence on the 60th day after termination of employment (subject to further
delay, if required pursuant to Section 10 below) provided that the Release
Condition is satisfied.

 

9. Prior Employment.  You represent that the execution by you of this Agreement
and the performance by you of your obligations hereunder shall not conflict
with, or result in a violation or breach of, any other agreement or arrangement,
including, without limitation, any employment, consulting or non-competition
agreement. You hereby agree to abide by the limitations on your conduct as set
forth in any agreement between you and your prior employer.  In your work for
the Company, you will be expected not to use or disclose any confidential
information, including trade secrets, of any former employer or other person to
whom you have an obligation of confidentiality. Rather, you will be expected to
use only that information which is generally known and used by persons with
training and experience comparable to your own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company. During our discussions about your proposed
job duties, you assured us that you would be able to perform those duties within
the guidelines just described.  You agree you will not bring onto Company
premises any unpublished documents or property belonging

 

Initial:

 

 (Company Rep)

 

 (Employee)

 

5

--------------------------------------------------------------------------------


 

to any former employer or other person to whom or with respect to which you have
any obligation of confidentiality.

 

10.  Section 409A.  For purposes of this Agreement, “Section 409A” means
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time.   The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A. 
Notwithstanding anything in this Agreement to the contrary, in the event that
you are deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and you are not “disabled” within the meaning of
Section 409A(a)(2)(C), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to you prior to the date that is six
(6) months after the date of your “separation from service” (as defined in
Section 409A) or, if earlier, your date of death.  Following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest date permitted under Section 409A that is also a business day.  For
purposes of Section 409A, each of the payments that may be made hereunder is
designated as a separate payment.  For purposes of this Agreement, with respect
to payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment” (and
substantially similar phrases) shall be interpreted and applied in a manner that
is consistent with the requirements of Section 409A.  To the extent that any
reimbursements pursuant to Section 3 are taxable to you, any such reimbursement
payment due to you shall be paid to you as promptly as practicable consistent
with the Employer’s practice following your appropriate itemization and
substantiation of expenses incurred, and in all events on or before the last day
of your taxable year following the taxable year in which the related expense was
incurred.  The reimbursements pursuant to Section 3 are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that you receive in one taxable year shall not affect the amount
of such benefits or reimbursements that you receive in any other taxable year.

 

11.  Restrictive Covenants.  You acknowledge and recognize the highly
competitive nature of the businesses of the Company, and its subsidiaries and
affiliates (collectively, the “Company Group”).  For purposes of this Agreement,
“affiliate” means any person or entity that directly or indirectly, through one
or more intermediaries, is controlled by or is under common control with the
Company.  Accordingly, you agree as follows:

 

(i)                                     During the term of your employment with
the Company Group, and for a period of one year following your termination of
employment, unless such termination occurs within 12 months after a Change in
Control (the “Restricted Period”), you will not, directly or indirectly, as an
employee, agent, officer, director, consultant, owner, partner, shareholder or
in any other individual or representative capacity:

 

a.              engage in or participate in any activity that competes directly
or indirectly with any business conducted by the Company Group on the date of
your termination as to which you engaged or participated in during your
employment with the Company (including, without limitation, businesses which any
member of the Company Group has specific plans to conduct in the future and as
to which you are aware of such planning);

 

b.              interfere with business relationships (whether formed before or
after the date of your termination of employment) between any member of the
Company Group and any third party, including, without limitation, its customers,
regulators, providers, agents, brokers and suppliers; or

 

Initial:

 

 (Company Rep)

 

 (Employee)

 

6

--------------------------------------------------------------------------------


 

c.               solicit any customer or prospective customer of the Company
Group with whom you had direct or indirect contact within two years prior to the
date of your termination with the Company with respect to business or services
in competition with the business of the Company Group.

 

Notwithstanding anything to the contrary in this Agreement, you may, directly or
indirectly, own securities of any person engaged in the business of any member
of the Company Group which are publicly traded on a national or regional stock
exchange or on the over-the-counter market if you (A) are not a controlling
person of, or a member of a group which controls, such person and (B) do not,
directly or indirectly, own 3% or more of any class of securities of such
person.

 

(ii)           During the Restricted Period, you will not, directly or
indirectly, solicit or encourage any employee of any member of the Company Group
to leave the employment of any member of the Company Group.

 

(iii)          You acknowledge that in connection with your employment, you will
have access to and will learn information that is proprietary to, or
confidential to the Company Group (collectively, “Confidential Information”). 
You agree that you will not at any time, directly or indirectly, use, publish,
communicate, describe, disseminate, or otherwise disclose Confidential
Information to any person or entity.  The term Confidential Information shall
include, without limitation, all information concerning Company’s products,
procedures, policies, customers, members, providers, prospects, sales, prices,
financial information, technical information, network information, employee
information, marketing strategies, minutes of meetings and the terms of
contracts with third parties.  The provisions of this section regarding
Confidential Information shall survive the termination of this Agreement
indefinitely.

 

It is expressly understood and agreed that although you and the Company consider
the restrictions contained in this Section 11 to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

12. General Provisions.

 

(a)                                 If any term or provision of this Agreement
is invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other conditions and provisions of this Agreement shall
nonetheless remain in full force and effect.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, such
provision will not be rendered void but will be deemed to be modified to the
minimum extent necessary to remain in force and effect for the longest period
and largest geographic area to the fullest extent permitted by law.

 

Initial:

 

 (Company Rep)

 

 (Employee)

 

7

--------------------------------------------------------------------------------


 

(b)                                 This Agreement and the terms of your
employment will be governed by the laws of the State of New York, applicable to
agreements made and to be performed entirely within such state.

 

(c)                                  This Agreement sets forth the entire
agreement and understanding between the Company and you relating to your
employment and supersedes all prior discussions between us.

 

(d)                                 This agreement will be binding upon your
heirs, executors, administrators and other legal representatives and will be for
the benefit of and binding upon the Company and its respective successors and
assigns.

 

(e)                                  All payments pursuant to this letter will
be subject to applicable deductions and withholding taxes.

 

Please acknowledge and confirm your acceptance of this letter by, signing and
returning one copy of this letter in its entirety to Tony Wolk.  We look forward
to a mutually rewarding working arrangement.

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

By:

 

 

Name:

 

Date:

 

 

OFFER ACCEPTANCE:

 

I accept the terms and conditions of my employment with the Company as set forth
herein.  I understand that this Agreement does not constitute a contract of
employment for any specified period of time, and that either party, with or
without cause and with or without notice, may terminate my employment
relationship.

 

 

By:

 

 

Name:

 

Date:

 

 

 

CC: Richard Barasch

 

Initial:

 

 (Company Rep)

 

 (Employee)

 

8

--------------------------------------------------------------------------------
